J-S32012-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

ALVIN NELSON

                         Appellant                   No. 924 WDA 2013


                 Appeal from the PCRA Order April 25, 2013
            In the Court of Common Pleas of Allegheny County
            Criminal Division at No(s): CP-02-CR-0011148-2008
                                        CP-02-CR-0016877-2008
                                        CP-02-CR-0019122-2009


BEFORE: PANELLA, J., DONOHUE, J., and ALLEN, J.

MEMORANDUM BY PANELLA, J.:                          FILED AUGUST 5, 2014

      Appellant, Alvin Nelson, appeals pro se from the order entered by the

Honorable Anthony M. Mariani, Court of Common Pleas of Allegheny County,

that dismissed Nelson’s petition pursuant to the Post Conviction Relief Act

(“PCRA”).   After careful review, we quash due to substantial defects in

Nelson’s brief on appeal.

      Nelson was charged with a plethora of offenses arising from conduct

related to narcotics trafficking and associated criminal activities. On May 23,

2011, Nelson pled guilty to two counts of possession with intent to deliver

narcotics, and one count of carrying a firearm without a license pursuant to

a negotiated plea agreement with the Commonwealth. In exchange, Nelson
J-S32012-14


was sentenced to an aggregate term of imprisonment of 7 to 14 years, and a

consecutive term of 5 years’ probation.

     On June 6, 2012, Nelson filed a pro se PCRA petition, and the PCRA

court appointed counsel to represent Nelson.           On October 17, 2012,

appointed counsel filed a motion to withdraw as counsel and no-merit letter,

which the PCRA court granted on October 23, 2012.          On November 16,

2012, Nelson filed an amended PCRA petition, to which the Commonwealth

responded. On April 25, 2013, the PCRA court dismissed Nelson’s amended

PCRA petition. This timely, pro se, appeal followed.

     Nelson’s appellate brief submitted to this Court contains substantial

defects, which hamper meaningful appellate review of his claims. We need

not catalog them here, but note the following significant defects in Nelson’s

brief: lack of statement of jurisdiction; lack of statement of both the scope

and standard of review; lack of a statement of issues presented; lack of

summary of argument, and failure to attach a copy of the lower court’s

opinion or statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b). See Pa.R.A.P. 2111.

     More importantly, Nelson’s legal argument is wholly undeveloped. It

contains no citations to authorities, and therefore no attempt to apply any

authorities to the present case.    See Pa.R.A.P. 2119(b).     By and large,

Nelson’s brief consists of one and one-half handwritten pages of Nelson’s

assertions that every counsel appointed to represent him “deliberately


                                    -2-
J-S32012-14


sabotaged the defense” of his case. It further lacks any explication of the

issues he seeks to raise on appeal.

       “When a party’s brief fails to conform to the Rules of Appellate

Procedure and the defects are substantial, this Court may, in its discretion,

quash      or     dismiss      the      appeal   pursuant   to   Rule     2101.”

Giant Food Stores, LLC v. THF Silver Spring Development, L.P., 959

A.2d 438, 443 (Pa. Super. 2008) (citing Pa.R.A.P. 2101).           Furthermore,

“[w]hen issues are not properly raised and developed in briefs, when the

briefs are wholly inadequate to present specific issues for review[,] a Court

will not consider the merits thereof.”           Branch Banking and Trust v.

Gesiorski, 904 A.2d 939, 942-943 (Pa. Super. 2006).

       We are therefore compelled to quash this appeal as the numerous and

serious defects in the brief prevent us from conducting a meaningful review.1

       Appeal quashed. Jurisdiction relinquished.




____________________________________________


1
   “While this court is willing to liberally construe materials filed by a pro se
litigant, we note that appellant is not entitled to any particular advantage
because [he] lacks legal training.” Gesiorski, 904 A.2d at 942 (citation
omitted).




                                           -3-
J-S32012-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/5/2014




                          -4-